DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim (s) 1-17 are allowed.
Claims 1-7 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim(s) 8-9 and 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/19/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claims 1 and 16, JP H03193507 (hereinafter JP’507), JP’507 discloses a pneumatic tire comprising: a belt portion; and a tread portion provided with a plurality of shoulder lug grooves spaced apart in a tire circumferential direction (Figure 1a, page 2, translated, belt-5, lug grooves-2), the plurality of shoulder lug grooves each extending outward in a tire lateral direction, opening to a ground contact end, and comprising a closed end inward in the tire lateral direction, the shoulder lug grooves extending linearly from the closed end outward in the tire lateral direction to open to the ground contact end (Figure 1a-b, closed end-Y), in a region of each of the plurality of shoulder lug groove from an end of a belt having a greatest width in the belt portion to an inner side in the tire lateral direction (Figure 1a), each of the plurality of shoulder lug grooves having a groove width that decreases inward in the tire lateral direction (Figure 1a-b shows that shoulder lug grooves-2 width changes linearly i.e. decreases inward in the tire lateral direction); each of the plurality of shoulder lug grooves extending from a surface of the tread portion in a vertical direction with respect to the surface and comprising an inclined wall surface in each of groove walls of both sides of each of the plurality of shoulder lug grooves, the inclined wall surfaces each extending from the surface of the tread portion to a groove bottom side of the shoulder lug groove and as proceeding toward the groove bottom each approaching a side of a center of a groove width of the shoulder lug groove (Figure 1a-b).
Further, JP’507 didn’t explicitly disclose comprising a portion where a groove cross-sectional area is kept constant by a change in at least one of a groove wall angle or a groove depth of each of the plurality of shoulder lug, the portion being provided in .
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaguchi et. al. US 20170210181.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741